           Case 4:20-cv-01055-KGB Document 2 Filed 08/31/20 Page 1 of 3
                                                                      ELECTRONICALLY FILED
                                                                           Pulaski County Circuit Court
                                                                     Terri Hollingsworth, Circuit/County Clerk
                                                                        2020-Jun-17 10:46:18
                                                                           60CV-20-34 74
                                                                          C06D04 : 3 Pages
           IN THE CIRCUIT COURT OF PULASKI COUNTY,



KAYLON DANIELS                                                    PLAINTIFF


vs.                            CASENO.:CV - - - - - -


WWSC/AFCO, LLC                                                     DEFENDANT




                                  COMPLAINT

      Comes now Kaylon Daniels, by and through his attorney, James W. Stanley,

Jr, and for this cause of action against the Defendant states unto the court as

follows:

      1. Plaintiff Kaylon Daniels is a resident of Pulaski County, Arkansas.

Defendant is a foreign corporation doing business in Pulaski County, Arkansas.

The events complained of herein occurred in Pulaski County, Arkansas.

      2. On or about the 17th Day of August, 2018, Plaintiff sustained serious

bodily injuries, primarily involving a laceration to his lower right extremity

resulting in pain, suffering, mental anguish, and necessitating significant medical

intervention on his behalf at Defendant's place of business in Little Rock,

Arkansas. This event was the sole and proximate cause of Plaintiff's injuries

described herein.
        Case 4:20-cv-01055-KGB Document 2 Filed 08/31/20 Page 2 of 3




      3. Defendant's agents and servants were careless and negligent on August

11, 2018 by allowing a steel bar to be improperly moved and by not keeping a

proper lookout for Plaintiff's presence in the vicinity of this area of movement,

thereby proximately resulting in severe laceration to his lower right extremity and

related trauma. All such acts of carelessness and negligence by such agents are

imputed to the Defendant as its agents and servants were at all times acting under

Defendant's direct supervision and control and on its behalf.

      4. Plaintiffs bodily injuries directly and proximately resulting from

Defendant's acts of negligence aforesaid, included, but were not limited to:

         a. severe laceration to his right lower extremity;

         b. permanent disability and disfigurement;

         c. pain, suffering, and mental anguish;

         d. loss of sustainable income;

         e. related medical expenses; and

         f. potential diminution in future earnings capacity.

      WHEREFORE, premises considered, PlaintiffKaylon Daniels prays this

court award him damages for his bodily injuries so sustained at the behest of the

Defendant and due to the Defendant's agents' and servants' negligence while at all
        Case 4:20-cv-01055-KGB Document 2 Filed 08/31/20 Page 3 of 3




times acting on the behalf of the Defendant, in such sums at the court finds

reasonable under the circumstances.




                                                  . tanley, Jr.
                                         Arkan        rNo. 75124
                                         201 S. Izard Street
                                         Little Rock, AR 72201
                                         (501) 324-2889 FAX (501) 324-2820
